Title: From Thomas Jefferson to John F. Mercer, 19 December 1792
From: Jefferson, Thomas
To: Mercer, John F.



Dear Sir
Philadelphia Dec. 19. 92.

I recieved yesterday your favor of the 13th. I had been waiting two or three days in expectation of vessels said to be in this river and by which we hoped more particular accounts of the late affairs in France. It has turned out that there were no such vessels arriving as had been pretended. However I think we may safely rely that the D. of Brunswick has retreated and it is certainly possible enough that between famine, disease, and a country abounding with defiles, he may suffer some considerable catastrophe. The Monocrats here still affect to disbelieve all this, while the republicans are rejoicing and taking to themselves the name of Jacobins which two months ago was affixed on them by way of stigma. The votes for Vice President, as far as hitherto known stand thus.



Adams
Clinton


N. Hampshire
6



Massachusets
16



Rhode island
4



Connecticut
9



N. York

12


Pennsylvania
14
1


Delaware
3



Maryland
8



Virginia

21



60
34



 Bankrupt bill is brought in, with some very threatening features to landed and farming men, who are in danger of being drawn into it’s vortex. It assumes the right of Seizing and selling lands, and so cuts the knotty question of the Constitution whether the general  government may direct the transmission of land by discent or otherwise.—The post office is not within my department, but in that of the treasury.—I note duly what you say of Mr. Skinner, but I do not believe any bill on Weights and measures will be passed. Adieu Dr. Sir yours affectionately

Th: Jefferson

